922 N.E.2d 619 (2010)
In the Matter of George R. LIVARCHIK, Respondent.
No. 64S00-0902-DI-69.
Supreme Court of Indiana.
March 11, 2010.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent entered into a fee agreement with a client in a dissolution case under which Respondent would charge an hourly fee and the client would be billed monthly. When the client fell behind in her payments, the trial court entered a stipulated order requiring the client and her husband to turn over their tax refunds to Respondent's trust account. *620 The client and her husband failed to comply with the order. Three days prior to the final hearing in the matter, Respondent presented to the client, and the client signed, a promissory note for the amount of fees owing secured by a mortgage on her real estate. Respondent entered into this transaction without giving the client a copy of the document prior to the time it was executed, without giving her a reasonable opportunity to seek independent counsel, and without obtaining her written informed consent to the essential terms of the transaction.
The parties cite no facts in aggravation. Facts in mitigation are: (1) Respondent's lack of disciplinary history; and (2) his cooperation with the Commission.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 1.8(a), which prohibits entering into a business transaction with a client unless the terms are fair and reasonable, the terms are fully and clearly disclosed, the client is given reasonable opportunity to seek independent counsel, and the client consents in writing to the transaction.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now APPROVES and ORDERS the agreed discipline.
For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.